Order entered May 5, 2020




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01559-CV

                       JIMMY LEE MENIFEE, Appellant

                                            V.

                       JERRY LEE BLAYLOCK, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-02830-D

                                       ORDER

      Before the Court is appellant’s motion for extension of time to file his

opening brief. We GRANT the motion and ORDER the brief received May 1,

2020 filed as of the date of this order.


                                                 /s/   BILL WHITEHILL
                                                       JUSTICE